Citation Nr: 0947933	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  06-32 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.	Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2.	Entitlement to service connection for a right knee 
disability with arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

A hearing was scheduled at the RO in September 2008.  The 
Veteran failed to appear for this hearing.  The Veteran did 
not demonstrate good cause for his failure to appear for the 
hearing and did not indicate a desire for another hearing, as 
such, the Board will continue with appellate review. 


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record does not show a 
diagnosis of PTSD that is related to a verified in-service 
stressor. 

3.	The medical evidence of record does not show that a right 
knee disability manifested in service, within one year after 
service or is related to an injury in service. 


CONCLUSIONS OF LAW

1.	PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2009).

2.	A right knee disability was not incurred in or aggravated 
by service; nor may it be presumed to be incurred therein. 38 
U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in October 2004 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claims, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to the claimed conditions.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, Social Security Administration records, 
private medical records and VA medical records.  The 
appellant was afforded VA medical examinations in October 
2005 and April 2007.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

SERVICE CONNECTION 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

PTSD

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2009).  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In 
this case, the DD Form 214 does not show that the Veteran 
engaged in combat but does show service in USARPAC for 11 
months and 24 days.  In service, the Veteran's military 
occupational specialty was airframe repairman.  He received 
the National Defense Service Medal, the Vietnamese Campaign 
Medal with Device, the Vietnam Service Medal, Two Overseas 
Bars and the Good Conduct Medal.  The Board finds that the 
service records do not confirm that the Veteran engaged in 
combat with the enemy.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.  

The Board notes that the Veteran's alleged in-service 
stressors were related to combat activities in service.  The 
Veteran alleged that he killed numerous enemy forces and 
witnessed comrades killed and wounded.  He asserted that he 
was a helicopter repairman and flew on combat missions into 
enemy territory.  He indicated that he witnessed helicopter 
fire killing enemy forces and was subject to enemy fire in 
the helicopter.  He asserted that he was a base perimeter 
guard and shot a child holding a grenade.  He referred to an 
attack in 1967 and described an attack on a South Vietnamese 
training camp next to his base in which enemy forces wounded 
and killed several people.  

The RO attempted to verify the Veteran's alleged in-service 
stressors and combat activities.  In a March 2007 memo, a 
Decision Review Officer reviewed the chronology of VC/NVA 
Attacks on USAF Air Bases in Vietnam from 1961 to 1973.  An 
attack on Tan Son Nhut Air Base on December 4, 1966 was 
verified.  The attack resulted in 3 American KIAs, 15 
American WIAs, and 28 VC/NVA POWs.  

The Board finds that although the Veteran's personal 
participation was not documented, the Veteran's presence with 
his unit at the time the attacks occurred corroborated his 
statements that he experienced the attack personally.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  As such, the Board finds 
that his stressors are sufficiently verified and corroborated 
by credible supporting evidence.

In this case, there is conflicting evidence as to whether 
there is a current diagnosis of PTSD.  In an examination by a 
private physician conducted in November 2004, the Veteran was 
diagnosed with PTSD.  In contrast, a VA Compensation and 
Pension Examination, diagnosed the Veteran with depressive 
disorder, NOS.  The Board finds that the evidence is in 
relative equipoise as to whether there is a current diagnosis 
of PTSD and any reasonable doubt must be resolved in favor of 
the Veteran.  Therefore, for purposes of this decision, the 
benefit of the doubt is afforded to the Veteran and the Board 
finds that there is a current diagnosis of PTSD.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

In spite of the verified stressor and current diagnosis, the 
objective evidence of record does not show that the current 
diagnosis is based on the verified in-service stressor.  In 
the private examination in November 2004, the Veteran was 
diagnosed with PTSD, however, there was no indication in the 
evaluation that the claims file was available for review.  
Further, the Veteran's alleged in-service stressors were not 
specifically discussed.  This evaluation did not link the 
PTSD diagnosis to the attack on Tan Son Nhut Air Base on 
December 4, 1966.  As the claims file was not available for 
review and the physician did not address the alleged in 
service stressors, the Board finds that this opinion is not 
probative as a possible nexus between the diagnosis and 
service.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  

In the VA Compensation and Pension Examination, however, the 
examiner reviewed the claims file, the DD Form 214 and 
interviewed the Veteran.  The examiner noted the November 
2004 evaluation and other treatment documents.  The examiner 
considered the military history.  The examiner asked the 
Veteran about his combat experiences.  The Veteran indicated 
that he was just trying to stay alive and return home.  The 
Veteran responded that he did not have any near misses.  When 
asked about the in-service stressors, the Veteran indicated 
that he never saw anyone killed or wounded, but he heard of 
people being shot on guard duty.  The Veteran denied any 
major nightmares in regard to his Vietnam experiences.  He 
also denied significant flashbacks but thought about Vietnam 
daily.  The examiner noted that the Veteran's information 
about the stressors was conflicting.  The Veteran did not 
mention the attack on Tan Son Nhut during the evaluation.  
The examiner concluded the Veteran was depressed, but it was 
not due to symptoms of PTSD.  The Board notes that the VA 
opinion is adequate and probative.  It is based upon 
consideration of the Veteran's prior medical history and 
examinations, and also describes the disability, in 
sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  

Based on the foregoing, the Board finds that service 
connection for PTSD is not warranted.  The medical evidence 
of record does not show that PTSD is related to a verified 
in-service stressor.  Although a diagnosis of PTSD was 
established, the November 2004 evaluation did not link the 
diagnosis to a verified stressor.  The attack in Vietnam was 
not addressed in the November 2004 evaluation.  Further the 
VA examiner attempted to link a psychiatric disability to the 
verified attack, but the examiner could not provide a nexus 
opinion between the in-service stressor and a diagnosis of a 
psychiatric disability, including PTSD.    

Additionally, the Board must broadly construe claims, and in 
the context of psychiatric disorders must consider other 
diagnoses for service connection when the medical record so 
reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In 
this case, the Veteran was diagnosed with a depressive 
disorder.  The Board notes, however, that this diagnosis was 
not related to service, but to his back pain and inability to 
work, which was not service connected.  As such, even after 
broadly construing the Veteran's claim, service connection 
for a psychiatric disability is not warranted. 

The Board has considered the Veteran's contentions, however, 
as a layman, without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on medical matters such as diagnosis and etiology.  While a 
layman such as the Veteran can certainly attest to his in-
service experiences and current symptoms, he is not competent 
to provide a diagnosis of an opinion linking a disability to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

As the objective evidence does not show a diagnosis of PTSD 
that is related to a verified in-service stressor, the 
preponderance of the evidence is against this claim.  The 
Board is unable to apply the benefit-of-the-doubt rule to the 
nexus requirement for service connection.  As such, the 
Veteran's claim for service connection for PTSD must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right Knee 

The Veteran contends that a right knee disability is related 
to service.  He has a current diagnosis of osteoarthritis in 
both knees.  X-rays revealed mild to moderate degenerative 
changes in both knees.  

The service treatment records show that the Veteran did not 
report knee problems when he entered service.  In the 
February 1966 examination, there was no indication of a knee 
disability and his lower extremities were clinically 
evaluated as normal.  A treatment note in January 1967 shows 
that the Veteran sought treatment for a painful right knee 
after he jumped out of the back of a truck.  He was diagnosed 
with a right knee sprain.  In February 1968, the Veteran 
reported swollen or painful joints and the notes referred to 
the knee injury.  He also reported that he did not have a 
trick or locked knee.  The physician noted that the x-rays 
were normal.  His lower extremities were clinically evaluated 
as normal.  

Although there was treatment for a right knee injury in 
service, the October 2005 VA Compensation and Pension 
Examination does not support the Veteran's contention.  The 
examiner reviewed the claims file, the Veteran's medical 
history and examined the Veteran.  The examiner considered 
the Veteran's in-service injury to the right knee.  The 
examiner noted that there was osteoarthritis in both knees.  
X-rays revealed mild to moderate degenerative changes in both 
knees.  The examiner diagnosed the Veteran with status post 
remote right knee sprain that healed without residuals.  The 
examiner opined that it was less likely as not that the 
Veteran's right knee disability was due to the right knee 
strain in 1967.  The examiner explained his opinion due to 
the lack of medical care from 1968 until the recent past for 
both his right and left knee.  The examiner found that the 
preponderance of the medical evidence suggested that the 
Veteran's current knee conditions are secondary to his many 
years of occupational work as a truck diesel mechanic spent 
kneeling in performance of his job duties.  

The Board notes that the VA opinion is adequate.  It is based 
upon consideration of the Veteran's prior medical history and 
examinations, and also describes the disability, in 
sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  

Based on the foregoing, the Board finds that service 
connection is not warranted.  There is no medical evidence 
depicting symptoms of or a diagnosis of a right knee 
disability within one year after separation from service.  
Therefore, service connection cannot be presumed.  See 38 
C.F.R. §§ 3.307, 3.309.  Further, the objective medical 
evidence of record does not show that the current right knee 
disability was related to the injury in service.  Without a 
nexus between service and the current disability, service 
connection is not warranted.  

The Board has considered the Veteran's contention that a 
relationship exists between his right knee disability and 
service.  However, he is not competent to provide a probative 
opinion on a medical matter such as etiology.  While a layman 
such as the Veteran can certainly attest to his in service 
experiences and current symptoms, he is not competent to 
provide an opinion linking a disability to service.  See 
Espiritu, supra.

As the objective evidence does not show a nexus between the 
current disability and service, the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt rule 
does not apply and the Veteran's claim for service connection 
for a right knee disability must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Service connection for PTSD is denied. 

Service connection for a right knee disability is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


